On Petition for Rehearing.
Comstock, C. J.
Appellants have filed a petition for rehearing in this case, in which they represent that the court in its decision rendered October 21, 1896, erred upon the following points: .■
1. In holding that the fourth and fifth paragraphs of the complaint contain facts sufficient to constitute a cause of action.
2. In holding that the verdict was sustained by sufficient evidence.
8. In holding that the verdict was supported by law.
In their original and very able brief, counsel for appellants fully discussed these points.
• We have gone over the evidence and, given these questions careful consideration and are of the opinion that the court, speaking by Judge Lotz, in the original opinion, reached a correct conclusion.
Petition overruled.